DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
Response to Arguments
 
The Examiner’s response is incorporated into the rejection found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being 
anticipated by Zankat et al (U.S. Patent No. 10,803,527) in view of  Sawada et al. (US Pub. No. 20150178595) and Shwartzberg (WO 2004/042673).
As per claims 1, 8 and 15, Zankat et al teach and/or disclose a system and method for providing a 
user with a portable device or image capturing device for providing a video stream of a vehicle involved 
in an accident. See the abstract of Zankat et al  Accordingly, Zankat et al teach or disclose:
providing, by one or more processors, an instruction for taking a video of a vehicle for a damage 
evaluation (see paragraphs [0028] — [0032] , [0048] and [0058] of Zankat et al).;
receiving, by one or more processors, the video of the vehicle for the damage evaluation (see 
paragraphs [0038] and [0048] of Zankat et al.);
verifying, by one or more processors, the vehicle in the video being the same vehicle for the 
damage evaluation (see paragraphs [0038] and [0062] of Zankat et al.).
 
Zankat et al do not explicitly teach the newly added limitations of  “detecting blurriness and extent of the blurriness in a frame of the video” and or “detecting an existing abrupt frame change of the video by analyzing a change of corresponding pixels between previous frame and current frame in the video with a video optical flow consistency analysis method”.
Sawada et al disclose a system and method for detecting blurriness in a picture or video stream.  See the abstract of Sawada.  Accordingly, Sawada et al disclose comparing a video frame and/or pixel with another video frame and determining the blurriness of the video frames in a video stream.  Applicant is directed to paragraphs  [0006],  [0044],    [0066]  to  [0068]  of  Sawada et al.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Sawada et al into the system and method of Zankat et al in order to accurately determine the image of an object in a video stream so that a vehicle in search by an entity may quickly be identified.
 
Zankat et al further teach evaluating, by one or more processors, a damage status of the vehicle 
(see paragraphs [0036] and [0062] of Zankat et al.), and outputting, by one or more processors, a damage report based on the damage status of the vehicle (see paragraphs [0036], [0050]. [0062] and [0072] )of Zankat et al.
Applicant has amended the independent claims 1, 8 and 15 to recite features (of now canceled 
claims 5, 12 and 19)  of  “performing a cross validation, the cross validation including checking appearance time of the vehicle in public video records by checking timestamp of the video and verifying the time of the vehicle in the video” and argues that Zankat in combination with Sawada fails to teach or disclose this feature.
	In response, Zankat et al disclose capturing the video stream containing various types of metadata including the date and the timestamp of each video stream or still image.  See column 10, lines 35-54 of Zandakt.  In addition, Shwartzberg et al teach or disclose verifying vehicle data that is captured in a video stream by performing a cross validation, the cross validation including checking appearance time of the vehicle in public from a video record.  Applicant is directed to pages 30 and 52 of Shwartzberg.  It would have been obvious to one of ordinary skill in the art at the time of the invention in introducing the teachings of Swhartzberg into the system and method of Zankat and Sawada in order to account for the time data contained in the video stream.  Such would have been obvious to one of ordinary skill in the art for insurance purposes in assuring that a vehicle was present or involved in an accident or incident at a particular time for verification purposes.  
 
As per claims 4, 11 and 18, Zankat et al teach or disclose wherein verifying the vehicle includes:
in response to recognizing the vehicle being not the same vehicle for the damage evaluation,  giving an alert to a user.  Applicant is directed to paragraphs [0038] and [0049] of Zankat et al.

	As per claims 6, 13 and 20, Zankat et al teach or disclose wherein evaluating the damage status 
includes detecting an identification of the vehicle using optical character recognition techniques.
Applicant is directed to paragraph [0061] of Zankat et al.
As per claims 7 and 14, Zankat et al disclose wherein evaluating the damage status includes 
detecting damages of the vehicle using visual recognition techniques.  Applicant is directed to paragraphs
[0038] and [0053] of Zankat et al.
	As per claims 2-4, the teachings of Zankat et al. and Sawada et al are discussed above. Zankat et al. and Sawada et al and Sawada et al do not explicitly teach or disclose the limitations of claims 2-3 and 5.

	As per claims 2, 9 and 16, Shwartzberg et al teach or disclose providing the instruction includes
instructing a user to take the video continuously without an interruption and smoothly without a sudden
movement, and to capture surroundings, damaged portions, and identification of the vehicle in the video.
Applicant is directed to pages 6-7, 21 and 23 of Schwartzberg.

As per claims 3, 10 and 17, Shwartzberg et al teach or disclose verifying the vehicle includes:
detecting blurriness in each frame of the video using Laplacian variance techniques, and detecting
any excising abrupt frame changing of the video by analyzing a change of corresponding pixels between
previous frame and current frame in the video.  Applicant is directed to page 39 of Shwartzberg.

As per claims 2-3, 9, 10, 16 and 17, it would have been obvious to one of ordinary skill 
in the art at the time the invention was made to combine the teachings of Zankat, Sawad and Shwartzberg  in order to quickly identify a vehicle not related to the accident especially if a tag is switched between two vehicles for fraud purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

September 2, 2022